MEMORANDUM **
Heberto Eli Hernandez and his family, natives and citizens of Guatemala, petition for review of the Board of Immigrations Appeals’ (“BIA”) order affirming the immigration judge’s (“IJ”) decision denying them asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252(a)(1) and we deny the petition.
Even assuming Hernandez’s testimony was credible, there is insufficient evidence to compel the conclusion that Hernandez’s subjectively genuine fear of returning to Guatemala is objectively reasonable. See Aguilera-Cota v. U.S. INS, 914 F.2d 1375, 1378 (9th Cir.1990). It has been ten years since Hernandez and his family left Guatemala, and six years since anyone has sought information regarding Hernandez’s whereabouts. There is no evidence that incidents similar to those Hernandez experienced have continued to occur.
Because Hernandez failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Chen v. Ashcroft, 362 F.3d 611, 617 (9th Cir.2004). Hernandez also failed to meet the standard for CAT relief. 8 C.F.R. § 208.16(c)(2).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.